Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo, U.S. Patent 6,016,636 in view of McLaughlin et al., U.S. Patent Application Publication 2014/0096461.
Regarding claim 1, Caputo discloses two cabins (adjacent 50) comprising: a first cabin (50); a second cabin (50); wherein the first cabin and the second cabin are adjacent to each other and are defined by a first outer wall (72), a second outer wall (70), a third outer wall (80 opposite the second cabin) and a fourth outer wall (18); the first outer wall, second outer wall, third outer wall and fourth outer wall defining a substantially rectangular area containing the first cabin and the second cabin (see Howard v. Detroit Stove Works
Regarding claim 2, Caputo discloses two cabins, but does not specifically disclose wherein the first cabin, or the second cabin, or both the first cabin and second cabin further comprise at least one L shaped sofa bed capable of being easily converted from a sofa to a bed and back again and dimensioned large enough to accommodate two (2) users when configured as a bed.  McLoughlin teaches two living spaces wherein the first cabin, or the second cabin, or both the first cabin and second cabin further comprise at least one L shaped sofa (164) bed capable of being easily converted from a sofa to a bed (168) and back again and dimensioned large enough to accommodate two (2) users when configured as a bed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a sofa bed as claimed due to the limited space within the cabins.  The phrase “capable of” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Depending on the size of two users, any size bed would be capable of accommodating two users.
Regarding claim 6, Caputo discloses two cabins, but does not disclose wherein the at least one L shaped sofa bed is positioned along the common wall.  McLoughlin teaches two living spaces wherein the at least one L shaped sofa bed is positioned along the common wall (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the sofa bed along the common wall as the bed is located in the other half of the cabin.
Regarding claim 7, Caputo discloses two cabins wherein the first cabin and the second cabin each further comprise a bathroom (see Fig. 3).  
Regarding claim 9, Caputo discloses two cabins wherein the first cabin, the second cabin, or both the first cabin and second cabin further comprise at least one interconnecting door (22) on at least of the first outer wall, the second outer wall, the third outer wall, and the fourth outer wall (see Fig. 3).  
Regarding claim 11, Caputo discloses two cabins wherein the first cabin, the second cabin, or both the first cabin and second cabin further comprise a desk (40) and desk chair (42).  
Regarding claim 12, Caputo discloses two cabins wherein the first cabin, the second cabin, or both the first cabin and second cabin further comprise a closet (34).  
Claims 3-5, 13-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo, U.S. Patent 6,016,636 in view of McLaughlin et al., U.S. Patent Application Publication 2014/0096461 and Serra, U.S. Patent 4,321,717.
Regarding claim 3, the prior art discloses two cabins, but does not specifically disclose wherein the at least one L shaped sofa bed further comprises a stationary mattress on a plinth, a movable mattress on a plinth with drawers underneath, a movable armrest, and sofa back cushions capable of being easily converted from a sofa to a bed and back again.  Serra teaches a sofa having a stationary mattress (16), a movable mattress (14), and drawers beneath (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a sofa bed with drawers to accommodate more occupants in the rooms, as it commonly known in the art to do so.  It would also have been obvious that armrests would have been movable to maximize the versatility of the sofa couch.
Regarding claims 4 and 14, the prior art, as modified, discloses two cabins, wherein the at least one L shaped sofa bed is capable of being converted into a bed for two (2) users as well as capable of being converted into additional separate bed for one (1) additional user (depending on the size of the user, the bed may be used for one or two persons).  The phrase “capable of being converted” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 5 and 15, the prior art, as modified, discloses two cabins with an L-shaped sofa bed, but does not specifically disclose wherein the at least one L shaped sofa bed further comprises an additional mattress on a plinth with drawers underneath capable of being converted into a bed by unfolding the additional mattress, or rotating the additional mattress or both unfolding and rotating the additional mattress.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an additional mattress with a drawer beneath to accommodate additional guests, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Caputo discloses two cabins comprising: a first cabin (50); a second cabin (adjacent 50); wherein the first cabin and the second cabin are adjacent to each other and are defined by a first outer wall (72), a second outer wall (70), a third outer wall (opposite 70) and a fourth outer wall (18); the first outer wall, second outer wall, third outer wall and fourth outer wall defining a substantially rectangular area containing the first cabin and the second cabin (see Fig. 1); wherein the first outer wall meets the second outer wall at a ninety (90) degree angle, the second outer wall meets the third outer wall at a ninety (90) degree angle, the third outer wall meets the fourth outer wall at a ninety (90) degree angle, and the fourth outer wall meets the first outer wall at a (90) degree angle (see Fig. 1, generally); the first cabin and second cabin also sharing a common component (at 70) separating the first cabin from the second cabin; wherein the common wall separating the first cabin from the second cabin is operatively connected to the first outer wall, the second outer wall, the third outer wall, or the fourth outer wall at an angle (see Fig. 3); but does not disclose the first cabin and second cabin also sharing a common wall separating the first cabin from the second cabin; the common wall separating the first cabin from the second cabin is operatively connected to the first outer wall, the second outer wall, the third outer wall, or the fourth outer wall at an angle other than ninety (90) 
Regarding claim 16, Caputo discloses two cabins, but does not disclose wherein the at least one L shaped sofa bed is positioned along the common wall.  McLoughlin teaches two living spaces wherein the at least one L shaped sofa bed is positioned along the common wall (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the sofa bed along the common wall as the bed is located in the other half of the cabin.
Regarding claim 17, Caputo discloses two cabins wherein the first cabin and the second cabin each further comprise a bathroom (see Fig. 3).  
Regarding claim 19, Caputo discloses two cabins wherein the first cabin, the second cabin, or both the first cabin and second cabin further comprise at least one interconnecting door (22) on at least one of the first outer wall, the second outer wall, the third outer wall, or the fourth outer wall.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo, U.S. Patent 6,016,636 in view of French, U.S. Patent Application Publication 2017/0002579.
Regarding claim 8, Caputo discloses two cabins, but does not specifically disclose wherein the bathroom further comprises a firewall between the bathroom and a service space.  French teaches a firewall between living spaces (paragraph 45).  It would have been obvious to one having ordinary skill .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo, U.S. Patent 6,016,636.
Regarding claim 10, Caputo discloses two cabins, but does not specifically disclose wherein the first cabin, the second cabin, or both the first cabin and second cabin further comprise heating, ventilation and air conditioning duct work is positioned along the common wall.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the mechanical equipment within the alcove along the interconnecting walls separating the bathrooms of the adjacent units so that the equipment may be utilized for two units.
Claims 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo, U.S. Patent 6,016,636 in view of McLaughlin et al., U.S. Patent Application Publication 2014/0096461 and Serra, U.S. Patent 4,321,717, and in further view of French, U.S. Patent Application Publication 2017/0002579.
Regarding claim 18, the prior art discloses two cabins, but does not specifically disclose wherein the bathroom further comprises a firewall between the bathroom and a service space.  French teaches a firewall between living spaces (paragraph 45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a firewall to separate the living spaces, as it is known to do so in the art of multi-dwelling units.
Regarding claim 20, Caputo discloses two cabins comprising: a first cabin (50); a second cabin (adjacent 50); wherein the first cabin and the second cabin are adjacent to each other and are defined by a first outer wall, a second outer wall, a third outer wall and a fourth outer wall; the first outer wall, second outer wall, third outer wall and fourth outer wall defining a substantially rectangular area containing the first cabin and the second cabin (72, 70, 18, 70); wherein the first outer wall meets the 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on all of the specific aspects of the prior art references as applied in the prior rejection.
See rejections as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633